                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
MKM/NS:TH                                        271 Cadman Plaza East
F. #2017R01840                                   Brooklyn, New York 11201



                                                 September 26, 2020

By ECF

The Honorable Nicholas G. Garaufis
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Keith Raniere, et al.
                       Criminal Docket No. 18-204 (S-2) (NGG) (VMS)

Dear Judge Garaufis:

              The government respectfully submits this letter to advise the Court that the
undersigned prosecutors received the enclosed email and attachment on September 25, 2020.
The government is also informed that on the same date, approximately ten individuals, one
with a video camera, arrived at the United States Attorney’s Office and left a paper copy of
the attachment for the undersigned. At approximately the same time, another individual
unsuccessfully attempted to leave a package for former Assistant United States Attorney
Moira Penza at her law firm address.
These efforts appear to be directed by the defendant Keith Raniere, as reflected in the
enclosed correspondence from defendant Keith Raniere through his prison email account.


                                                Respectfully submitted,

                                                SETH D. DUCHARME
                                                Acting United States Attorney

                                          By:    /s/ Tanya Hajjar
                                                Tanya Hajjar
                                                Mark Lesko
                                                Assistant U.S. Attorneys
                                                (718) 254-7000

cc:          Counsel of Record (by ECF)




                                            2
